Citation Nr: 0619398	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
September 1977, and April 1979 to November 1986.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision in which 
the RO denied the veteran's claim for entitlement to service 
connection for a low back disability.  The veteran filed a 
notice of disagreement (NOD) in December 2002, and the RO 
issued a statement of the case (SOC) in August 2003.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2003.

In March 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional medical evidence-consisting 
of statements from the veteran and his mother concerning the 
veteran's physical condition-along with a signed waiver of 
initial RO consideration.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Service medical records reflect complaints of recurrent back 
pain.  According to the November 1986 Report of Medical 
History associated with the service separation examination 
report, the veteran reported recurrent back pain for no 
reason.  In October 1976, the veteran was treated for severe 
low back pain.  

Private medical records from the Eisenhower Immediate Care 
Center, dated approximately a year and a half after service 
discharge, reveal treatment for lumbar strain.

Private medical records dated from the mid-1990s show that 
the veteran was diagnosed with a herniated nucleus pulposus 
at L5-S1.  In March 1996, the veteran underwent surgery for a 
laminotomy and diskectomy at L5-S1.  

Hence, the record reflects that the veteran was treated for 
low back pain in service and that he has alleged continued 
after discharge; post service, the record reflects a 
diagnosis of lumbar strain with the first couple of years 
after discharge, and a diagnosis of herniated nucleus 
pulposus at L5-S1 several years later.  Given these facts, 
and the veteran's assertions of a nexus between in-service 
complaints and current disability, the Board finds that a 
prima facie claim for service connection has been presented.  
As such, a medical examination and opinion addressing the 
existence of current disability affecting the veteran's low 
back disability, and the relationship, if any, between the 
diagnosed disability and service (to include the complaints 
noted therein) would be helpful in resolving the claim on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002).  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination of lumbar spine, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy (ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent medical and other records.

In this regard, the veteran testified that he receives Social 
Security Administration (SSA) disability benefits.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v.  Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying  that determination, following the current 
procedures  prescribed in 38 C.F.R. § 3.159(c) with respect 
to requesting records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b) (1) (West 2002); but see also 38 
U.S.C.A. § 5103(b) (3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of evidence submitted during the 
Board hearing, notwithstanding the waiver of RO consideration 
of that evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the claim 
on appeal.  

The RO should ask the appellant to 
submit all pertinent evidence in his 
possession that is not already of 
record, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, by a physician, at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail. 

The examiner should specify all disability 
affecting the lumbar spine.

With respect to each diagnosed disability 
of the lumbar spine, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
disability is medically related to the 
veteran's active military service, to 
include complaints and findings noted in 
the service medical records. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence (to 
include consideration of evidence 
submitted during the Board hearing, 
notwithstanding the waiver of RO 
consideration of that evidence) and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

